The determination that respondent committed the offense of harassment in the second degree was supported by a fair preponderance of the evidence (see Penal Law § 240.26; Family Ct Act § 832). The record shows that on various occasions, respondent pinched petitioner, pulled her hair and kicked her in the stomach at a time when she was pregnant. There exists no basis to disturb the credibility determinations of the court (see Matter of Hunt v Hunt, 51 AD3d 924, 925 [2008]). Concur— Gonzalez, EJ., Tom, Sweeny, Renwick and Román, JJ.